Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
In response to the preliminary amendment filed on 1/25/2019, claims 1-9 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tegeder et al (US D619370).
Tegeder et al discloses the following limitations:
Claim 1. A teething device comprising: a body portion; a head portion extending from the body portion; and a plurality of nodules projecting from a surface of the head portion (see annotated figure below). 

    PNG
    media_image1.png
    763
    727
    media_image1.png
    Greyscale

Claim 5. The teething device of claim 1, wherein the plurality of nodules are arranged in a plurality of rows which extend transversely across the head portion (see annotated figure below, wherein at least some of the nodules form rows extending transversely across the head portion). 

    PNG
    media_image2.png
    584
    488
    media_image2.png
    Greyscale

Claim 6. The teething device of claim 1, wherein the plurality of nodules are arranged in a plurality of rows which extend longitudinally along the head portion (see annotated figure below, wherein at least some of the nodules form rows extending longitudinally along the head portion).

    PNG
    media_image3.png
    584
    488
    media_image3.png
    Greyscale

Claim 7. The teething device of claim 1, wherein the body portion is elongate and the head portion extends in a substantially longitudinal direction from the body portion (see annotated figure from claim 1). 
Claim 8. The teething device of claim 1, comprising at least one handle member extending outwardly from the body, the at least one handle member having first and second ends attached to the body portion at spaced apart locations (see annotated figure from claim 1). 
Claim 9. The teething device of claim 1, comprising a pair of handle members extending outwardly from opposing sides of the body portion (left and right side), each . 

Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Safieh (US 8522391).
Safieh discloses the following limitations:
Claim 1. A device capable for use as a teething device comprising: a body portion; a head portion extending from the body portion; and a plurality of nodules (10) projecting from a surface of the head portion (see annotated figure below). 

    PNG
    media_image4.png
    1003
    868
    media_image4.png
    Greyscale

Claim 2. The teething device of claim 1, wherein each nodule has a diameter D, and wherein the nodules are arranged on the surface of the head portion such that the distance between any two adjacent nodules is equal to or less than D (see annotated 
Claim 3. The teething device of claim 2, wherein the distance between any two adjacent nodules is less than D (see annotated figure from claim 1, particularly the annotations at the lower left corner of the nodules 10).
Claim 4. The teething device of claim 2, wherein each nodule projects a height H from the surface of the head portion and H is no more than twice the diameter D (see annotated figure from claim 1, particularly the annotations at the upper right corner of the nodules 10).
Claim 5. The teething device of claim 1, wherein the plurality of nodules are arranged in a plurality of rows which extend transversely across the head portion (Fig. 5 shows transversely at least 4 in each row). 
Claim 6. The teething device of claim 1, wherein the plurality of nodules are arranged in a plurality of rows which extend longitudinally along the head portion (Fig. 5 shows longitudinally 3 nodules in each row). 
Claim 7. The teething device of claim 1, wherein the body portion is elongate and the head portion extends in a substantially longitudinal direction from the body portion (see annotated figure from claim 1, wherein the body portion is considered the portion without nodules). 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Teething devices having a body portion, a head portion extending 
Phillips (US 2010/0319149)
Phillips et al (US D745283)
Aslett et al (US D688046)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MENGLIN SHI whose telephone number is (571)270-5620.  The examiner can normally be reached on Mon-Fri, 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on (571) 270-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KATHERINE M SHI/Primary Examiner, Art Unit 3771